Title: To Benjamin Franklin from C.-J. Le Roux, 18 February 1779
From: Le Roux, C.-J.
To: Franklin, Benjamin


Monsieur
à Paris 18. fev. 1779.
Je vous prie de vouloir bien dire à Mr. Marin inspecteur des Etudes de la Pension de Mr. Le coeur, quel jour et à quel moment je pourai avoir l’honneur de vous faire la Lecture d’un nouvel Etablissement patriotique et désinteressé. Occupé, comme vous l’êtes, Monsieur, du bonheur public, vous verrez avec plaisir Le plan du plus utile et du plus universel des Etablissemens qui puissent concourir à la gloire et au bonheur d’une Nation quelconque.
J’ai l’honneur d’être avec admiration et respect Monsieur Votre très humble et très obéissant Serviteur
Le Rouxauteur du Journal d’Educationet Me. de Pension au College Royal de Boncourtprès de ste. Genevieve.
 
Addressed: A Monsieur / Monsieur Franklin / à Passi
Notation: Le Roux, Paris 18. fr. 1779.
